DETAILED CORRESPONDENCE
Status of Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5 & 8-11 have been examined in this application. This communication is a Non-Final Rejection in response to the Application filed on December 10, 2020 and the Response to Restriction Requirement & Amendment filed September 6, 2022. Claim 6 stands withdrawn. Claim 7 stands canceled. 
Election/Restrictions
Applicants’ election with traverse of Species I, Claims 1, 5 & 11, in the reply filed on September 6, 2022  is acknowledged. The traversal is on the ground(s) that (1) the search and examination of the entire application can be made without serious burden, (2) a restriction requirement and/or election of species is optional, and (3) Applicant should not be required to incur the additional cost associated with filing multiple applications for the claimed subject matter. Applicants further present an amendment to Claim 1, and state that the special technical feature of amended Claim 1 could not be found in view of Hall (US 4,212,353).  
This is not found persuasive for reasons as discussed below. Also see MPEP 1893.03(d) & MPEP 818.
Where claims to another invention are properly added and entered in the application before the earlier of the mailing of a first restriction requirement or the mailing of a first Office action on the merits, those claims, along with the ones presented upon filing the application, will be considered originally presented claims for purposes of restriction only. As such, for purposes of restriction, the preliminary amendment to the claims (filed December 10, 2020) is considered the originally presented claims. 
With respect to the originally presented claims, Species I & II lack unit of invention as set forth in the restriction requirement (mailed July 6, 2022). The principles of unity of invention are used to determine the types of claimed subject matter and the combinations of claims to different categories of invention that are permitted to be included in a single international or national stage patent application. See MPEP § 1850 for a detailed discussion of Unity of Invention. The basic principle is that an application should relate to only one invention or, if there is more than one invention, that applicant would have a right to include in a single application only those inventions which are so linked as to form a single general inventive concept.
A group of inventions is considered linked to form a single general inventive concept where there is a technical relationship among the inventions that involves at least one common or corresponding special technical feature. The expression special technical features is defined as meaning those technical features that define the contribution which each claimed invention, considered as a whole, makes over the prior art. 
As such, arguments regarding search burden, optional nature of restrictions, application cost and amendments to the claim(s) are not persuasive. The requirement is still deemed proper and is therefore made FINAL.
Further, as set forth in the restriction requirement (mailed July 6, 2022), it is noted that based on the election of Species I, the method of Claim 1 is considered in-situ in a subterranean formation.
Claim 6 stands withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim.
Specification/Information Disclosure Statement/Drawings
The abstract of the disclosure is objected to because it recites one or more phrases that can be implied. Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
	
The submitted Information Disclosure Statements (IDS) do not include all references cited in the specification. The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The disclosure is objected to because of the following informalities: the specification includes figures/photographs. It is further noted that the photographs lack clarity.
Applicant is required to furnish a drawing under 37 CFR 1.81(c) with clarity. No new matter may be introduced in the required drawing. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). See MPEP 608.02.
Appropriate correction is required.
Claim Objections
Claim 6 stands withdrawn. As such, the claim status identifier “Previously Presented” is incorrect. Appropriate correction is required. 
Claims 1-5 & 8-11 are objected to because of the following informalities:
Claim 1 recites the limitation “contacting bitumen” in line 2. To improve clarity of the claim, replacement of this limitation with language such as -contacting the bitumen- is required. Appropriate correction is required. Claims 2-5 & 8-11 are also objected to for being dependent on Claim 1. 
Claims 2-5 & 9-11 appear to recite “organic amine” and “organic polyamine” (in parent Claim 1) interchangeably in one or more instances. Consistency in terminology is required to improve clarity of the claims. Appropriate correction is required. 
Claim 8 recites a group of amines with several duplicates. Deletion of all duplicates is required. 
Further, Claim 8 appears to have typographical errors in reciting the various amines – as non-limiting examples: “triproplyenetetraamine”, “bis- hexamethytriamine” Appropriate correction of all typographical errors in naming the polyamines is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-5 & 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “contacting bitumen with steam and/or water and an organic polyamine”. As recited it is unclear whether or not the organic polyamine is necessarily required. If the polyamine is required, language such as -contacting the bitumen with (i) steam, water or both steam and water, and (ii) an organic polyamine- is suggested. As a result, all subsequent limitations of “and/or” in dependent Claims 2-5, 10 & 11, respectively, are also unclear. 
Further, Claim 1 recites “contacting bitumen….and recovering the bitumen”. It is unclear how bitumen is both contacted and recovered? What is there to recover if contact is with bitumen itself? 
Also, the recitations “an organic polyamine having more than two amino groups and having a boiling point at one atmosphere of greater than 145 °C” lack upper limits for both the number of amino groups and the boiling point. As such, it is unclear which organic polyamines are encompassed by the claim; and the scope metes and bounds of the claim are unclear. 
Appropriate correction and/or clarification is required. Claims 2-5 & 8-11 are also rejected for being dependent on Claim 1. The claims have been examined as best understood.
Claim 3 recites the limitation “the organic amine with the steam and/or water” lacks sufficient antecedent basis. Appropriate correction and/or clarification is required. The claim has been examined as best understood. 
Claim 8 appears to recites one or more polyamines that do not have more than two amino groups – as non-limiting examples: 1,2-bis(3-aminopropylamino)ethane, diamines etc.; which is unclear in combination with the limitation “an organic polyamine having more than two amino groups” of parent Claim 1. 
Claim 8 recites “tributyl tetra-amine, tetraethyl penta-amine, pentaethyl hexa-amine, hexaethyl hepta-amine, heptaethyl octa-amine, bis-hexamethytriamine”. It is unclear what these polyamines are. As a non-limiting example, is “tetraethyl penta-amine” the same as -tetraethylene pentamine-? 
Appropriate correction and/or clarification is required. The claim has been examined as best understood. 
Claim 10 recites the limitation “wherein the organic amine is present with steam and/or water at a concentration of up to 5 weight percent (wt.%) based on the total weight of the steam and/or water and the organic amine”, where the recitation of and/or in more than one instance leads to an overall lack of clarity. Is the claimed concentration range of the amine based on organic amine, and steam, water, or both? Appropriate correction and/or clarification is required. The claim has been examined as best understood.
Claim 11 recites the limitation “the step of recovering the bitumen is part of a Steam Assist”. It is unclear what this limitation refers to. Appropriate correction and/or clarification is required. The claim has been examined as best understood.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 & 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hall (US 4,212,353), in view of Bessler (US 4,446,054).
With respect to Claim 1, Hall discloses a method for recovering bitumen, comprising: contacting bitumen with steam and/or water and an organic polyamine having a boiling point of greater than 145 °C; and recovering the bitumen (Hall: Col. 2, Ln. 45 through Col. 3, Ln. 7; Col. 5, Ln. 54 through Col. 6, Ln. 17). 
Hall further teaches wherein the amine includes diamines (Hall: Col. 2, Ln. 45 through Col. 3, Ln. 7; Col. 5, Ln. 54 through Col. 6, Ln. 17). The reference, however, fails to explicitly disclose the organic polyamine as “having more than two amino groups” as instantly claimed.
Bessler teaches methods of oil recovery therein, wherein a composition comprising water and a polyamine is employed, and the polyamine includes one or more polyamines as instantly claimed and described, used alone or in combination with diamines to improve the efficiency of oil recovery (Bessler: Col. 1, Ln. 10-50; Col. 4, Ln. 45 through Col. 9, Ln. 10). As Bessler teaches one or more polyamines as instantly claimed and described, the one or more polyamines are considered to have more than two amino groups and a boiling point at one atmosphere as instantly claimed. “Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
As such, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Hall with the aforementioned teachings of Bessler to employ an organic polyamine having more than two amino groups as instantly claimed in combination with or as an alternative to the organic polyamine(s) of Hall in order to improve the efficiency of oil recovery. (Bessler: Col. 1, Ln. 10-50; Col. 4, Ln. 45 through Col. 9, Ln. 10).
With respect to Claim 2, the combined references of Hall and Bessler teach the method as provided above with respect to Claim 1. Hall further discloses “…combining the organic amine with the steam and/or water to produce an extraction composition; and contacting the bitumen with the extraction composition to reduce the viscosity of the bitumen” (Hall: Col. 1, Ln. 10-50; Col. 2, Ln. 45 through Col. 3, Ln. 7; Col. 5, Ln. 54 through Col. 6, Ln. 17).
With respect to Claim 3, the combined references of Hall and Bessler teach the method as provided above with respect to Claim 1. Hall further discloses alternately injecting slugs of the composition (Hall: Col. 6, Ln. 49-55); which appears to read on “…further including first contacting the bitumen with the organic amine and then second contacting the bitumen with the organic amine with the steam and/or water” as instantly and broadly claimed. To the extent there if any difference between the contacting as disclosed by Hall and the contacting as instantly claimed, the difference is considered minor and obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention. 
With respect to Claim 4, the combined references of Hall and Bessler teach the method as provided above with respect to Claim 1. Hall further discloses “…wherein the bitumen is in oil sands and the step of contacting includes contacting the oil sands having bitumen with the steam and/or water and the organic amine; and recovering the bitumen from the oil sands” (Hall: Col. 2, Ln. 45 through Col. 3, Ln. 7; Col. 5, Ln. 54 through Col. 6, Ln. 17).
With respect to Claim 5, the combined references of Hall and Bessler teach the method as provided above with respect to Claim 1. Hall further discloses “…wherein contacting the bitumen with the steam and/or water and the organic amine and recovering the bitumen is done in-situ in a subterranean formation” (Hall: Col. 2, Ln. 45 through Col. 3, Ln. 7; Col. 5, Ln. 54 through Col. 6, Ln. 17).
With respect to Claim 8, the combined references of Hall and Bessler teach the method as provided above with respect to Claim 1. Bessler further teaches wherein the organic polyamine is selected from the group as instantly claimed (Bessler: Col. 4, Ln. 45 through Col. 9, Ln. 10). 
With respect to Claim 9, the combined references of Hall and Bessler teach the method as provided above with respect to Claim 1. Bessler further teaches the suitability of hexamethylene polyamines (Bessler: Col. 4, Ln. 45 through Col. 9, Ln. 10). As such, although the reference fails to explicitly teach hexamethylenetetramine as instantly claimed, before the effective filing date of the claimed invention, there had been a recognized need in the art for improving oil/bitumen recovery, and a finite number of identified, predictable solutions including the use of polyamines, such as hexamethylene polyamines, as set forth above. As such, before the effective filing date of the claimed invention, based on the combined teachings of Hall and Bessler, one of ordinary skill in the art could have pursued a desired organic polyamine to improve oil recovery, such as hexamethylenetetramine as instantly claimed, with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397.
With respect to Claim 10, the combined references of Hall and Bessler teach the method as provided above with respect to Claim 1. Hall further teaches an amine concentration that overlaps with the range as instantly claimed (Hall: Col. 5, Ln. 54 through Col. 6, Ln. 17). As such, although the reference fails to explicitly limit the concentration to the range as instantly claimed, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to employ a suitable amount of amine insofar as because it has been held. "[W]here the general conditions of a claim are disclosed in prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). Therefore, based on the actual conditions encountered in the formation, one of ordinary skill would recognize the optimal concentration to employ therein in order to obtain the desired result. 
It is also noted that, before the effective filing date of the claimed invention, there had been a recognized need in the art for increasing oil/bitumen recovery, and a finite number of identified, predictable solutions including injecting a composition comprising an organic polyamine and steam and/or water as set forth above. As such, before the effective filing date of the claimed invention, based on the combined teachings of Hall and Bessler, one of ordinary skill in the art could have pursued desired concentrations of the injected components, such as the polyamine, with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397.
With respect to Claim 11, the combined references of Hall and Bessler teach the method as provided above with respect to Claim 1. Hall further discloses “…wherein the steps of contacting the bitumen with steam and/or water and the organic amine and the step of recovering the bitumen is part of a Steam Assist” (Hall: Col. 2, Ln. 45 through Col. 3, Ln. 7; Col. 5, Ln. 54 through Col. 6, Ln. 17).
Conclusion
The following art made of record and not relied upon is considered relevant to Applicants’ disclosure.
Sless, Jr. (US 3,782,472) discloses methods of recovering oil using steam and a polyamine. 
Garcia (US 4,459,202) discloses methods of recovering bitumen from tar sands using an aqueous solution comprising a polyamine.
Acosta Ramirez et al. (CA 2,968,062) discloses methods of recovering bitumen using steam and an organic polyamine.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANURADHA AHUJA whose telephone number is (571)272-3067. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANURADHA AHUJA/Primary Examiner, Art Unit 3674